 

Exhibit 10.59

SECOND AMENDMENT

TO THE

SONIC AUTOMOTIVE, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(“SERP”)

THIS AMENDMENT IS ADOPTED AS OF THE 23rd DAY OF May, 2012, by Sonic Automotive,
Inc. (the “Company”) to be effective as of January 1, 2010;

W I T N E S S E T H:

WHEREAS, the Company adopted the Sonic Automotive, Inc. Supplemental Executive
Retirement Plan (the “SERP”) effective January 1, 2010;

WHEREAS, Article VII of the SERP permits the Company, by action taken by the
Compensation Committee of the Board of Directors of the Company, to amend the
SERP at any time and for any reason, provided that any such amendment shall not
reduce the vested Accrued Benefits of any Participant accrued as of the date of
any such amendment without the written consent of the Participant; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
wishes to amend the SERP in order to clarify, for the avoidance of any doubt,
the SERP’s accrual pattern for accounting purposes consistent with the
Corporation’s original intent and consistent interpretation;

NOW, THEREFORE, the SERP is hereby amended effective as of January 1, 2010 as
follows:

1.

Schedule A to the SERP, as previously amended and restated, is deleted in its
entirety, to be replaced by the amended and restated Schedule A attached hereto
as Exhibit A.

2.

For the avoidance of doubt, Schedule A-1 to the SERP, as previously amended and
restated with Schedule A, remains unchanged and in full force and effect.  

IN WITNESS WHEREOF, the Company, by action of the Compensation Committee of the
Board of Directors, has caused this Amendment to be properly executed as of the
day and year first above written.

 

SONIC AUTOMOTIVE, INC.

 

 

 

By:

 

/s/ B. Scott Smith

Title:

 

President

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Amended and Restated

Schedule A

1.

Accrued Benefit.

(a)

The Accrued Benefit for a Tier 1 Participant shall be fifty percent (50%) of
such Participant’s Final Average Salary, determined in the sole discretion of
the Committee.

(b)

The Accrued Benefit for a Tier 2 Participant shall be forty percent (40%) of
such Participant’s Final Average Salary, determined in the sole discretion of
the Committee.

(c)

The Accrued Benefit for a Tier 3 Participant shall be thirty-five percent (35%)
of such Participant’s Final Average Salary, determined in the sole discretion of
the Committee.

2.

Payment Schedule for Benefits other than Death Benefit.  The Payment Schedule
for the Retirement Benefit, Termination Benefit and Disability Benefit shall be
annual installment payments in substantially equal amounts to the Participant
and/or (if applicable) to the Participant’s spouse for the duration of the
“benefit payment period.”  The “benefit payment period” is fifteen (15)
years.  Payments are made to the Participant unless the Participant dies during
the “benefit payment period” leaving a spouse surviving him or her, in which
case payments continue to be made to the surviving spouse for the remainder of
the benefit payment period.  

3.

Reduction of Accrued Benefit for Early Separation from Service.  Except as
provided in Schedule A-1, the Accrued Benefit for purposes of determining the
Termination Benefit shall be calculated by beginning with the amount of the
vested Retirement Benefit and then reducing that amount by ten percent (10%) for
each year the Participant’s payment commencement date precedes the earliest date
that such Participant would have qualified for Normal Retirement (e.g., the
earlier of attainment of age 65 or age 55 with at least ten Years of Service).

4.

Vesting.  Except as provided in Schedule A-1, Participants will vest in their
Accrued Benefit according to the applicable schedule as follows:

 

Years of Plan Service

Percent Vested

Less than 1

0%

At least 1 but less than 2

20%

At least 2 but less than 3

40%

At least 3 but less than 4

60%

At least 4 but less than 5

80%

5 or more

100%

 

5.

Accelerated Vesting.  The foregoing notwithstanding, Participants will become
100% vested in their Accrued Benefit upon death prior to Separation from
Service, Disability prior to Separation from Service, or upon a Change in
Control prior to Separation from Service.

6.

Benefit Accrual.  A Participant earns his or her Retirement Benefit over a
period from the later of age 45 or the Participant’s effective date of
participation in the Plan to the later of the Participant’s Normal Retirement or
the date the Participant becomes 100% vested in his or her Retirement Benefit.

 

 